Exhibit 10.2

SECOND AMENDMENT

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of September
6, 2017 by and between POST-MONTGOMERY ASSOCIATES, a California general
partnership (“Landlord”), and STITCH FIX, INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain Office Lease dated November 10,
2015 (the “Original Lease”), which Original Lease has been previously amended by
that certain First Amendment dated February 22, 2016 (collectively, the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space (as more
particularly described in the Lease, the “Premises”) in the building located at
One Montgomery Street, San Francisco, California (the “Building”).

 

 

B.

Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1

Amendment. Effective as of the date hereof, Landlord and Tenant agree that the
Lease shall be amended in accordance with the following terms and conditions:

 

1.1

Second Must-Take Effective Date. All references in the Lease, as amended hereby,
to the “Second Must-Take Effective Date” are hereby amended to mean and refer to
“the date that is the earlier of (i) November 7, 2017; or (ii) the date on which
Tenant first commences business operations in the Second Must-Take Space”.

 

 

1.2

Second Must-Take Term. All references in the Lease, as amended hereby, to the
“Second Must-Take Term” are hereby amended to mean and refer to “the period
commencing on the Second Must-Take Effective Date and ending, unless sooner
terminated pursuant to the terms of the Lease, on November 30,2023”.

 

 

1.3

Rentable Square Footage of the Premises. Effective as of the Second Must-Take
Effective Date, the Premises, as defined in the Lease, shall be increased to
approximately 95,250 square feet of rentable area in the Building, comprised of
(i) approximately 19,063 square feet of rentable area located on the eleventh
(11th) floor of the Building and commonly referred to as Suite 1100; (ii)
approximately 19,064 square feet of rentable area located on the twelfth (12th)
floor of the Building and commonly referred to as Suite 1200; (iii)
approximately 18,953 square feet of rentable area located on the fourteenth
(14th) floor of the Building and commonly referred to as Suite 1400; (iv)
approximately 19,102 square feet of rentable area located on the fifteenth
(15th) floor of the Building and commonly referred to as Suite 1500; and (v)
approximately 19,068 square feet of rentable area located on the thirteenth
(13th) floor of the Building and commonly referred to as Suite 1300.

 

 

1.4

Second Must-Take Construction Period. Tenant acknowledges and agrees that the
Second Must-Take Construction Period has expired and that, notwithstanding
anything to the contrary contained in the Lease, as amended hereby, Tenant’s
obligation to pay Base Rent and Escalation Rent for the Second Must-Take Space
shall occur on the Second Must-Take Effective Date (it being agreed, for the
avoidance of doubt, that, notwithstanding anything to the contrary contained in
Section 35.1 of the Original Lease, such obligation shall commence on the Second
Must-Take Effective Date and not as of the date that is one hundred fifty-seven
(157) days following the Second Must-Take Effective Date).

 

--------------------------------------------------------------------------------

 

1.5

Base Rent for the Second Must-Take Space. Notwithstanding anything to the
contrary contained in the Lease, as amended hereby, the schedule of Base Rent
payable for the Second Must-Take Space during the Second Must-Take Term is as
follows:

 

 

Period of Term

Rentable

Square

Feet

Annual Per

Square Foot

Base Rent

Rate

Annual

Base Rent

Monthly

Base Rent

 

Second Must-Take Effective Date – 6/30/18

19,068

$72.10

$1,374,802.80

$114,566.90

7/1/18-6/30/19

19,068

$74.26

$1,415,989.68

$117,999.14

7/1/19-6/30/20

19,068

$76.49

$1,458,511.32

$121,542.61

7/1/20-6/30/21

19,068

$78.79

$1,502,367.72

$125,197.31

7/1/21 -6/30/22

19,068

$81.15

$1,547,368.20

$128,947.35

7/1/22-6/30/23

19,068

$83.58

$1,593,703.44

$132,808.62

7/1/23-11/30/23

19,068

$86.09

$1,641,564.12

$136,797.01

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

 

1.6

Escalation Rent. Notwithstanding anything to the contrary contained in the
Lease, as amended hereby, Tenant’s obligation to pay Escalation Rent with
respect to the Second Must-Take Space shall commence on the Second Must-Take
Effective Date. The Base Year for the computation of Escalation Rent applicable
to the Second Must-Take Space is 2016.

 

 

1.7

Construction Obligations. Tenant hereby acknowledges and agrees that Landlord
has fulfilled all of its obligations pursuant to Section 32.5 of the Original
Lease, Section 35.5 of the Original Lease and Exhibit “C” to the Original Lease.

 

 

1.8

Letter of Credit. Landlord is currently holding a Letter of Credit in the amount
of $8,200,184.00 as collateral for Tenant’s performance of its obligations under
the Lease, as amended hereby. No additional letter of credit shall be required
in connection with this Amendment.

 

2.Miscellaneous.

 

2.1

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

 

 

2.2

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

 

 

2.3

Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord and
the other Indemnitees harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment.

 

 

2.4

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

 

2.5

It is understood that from time to time during the Term of the Lease, Landlord
may be subject to the provisions of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)

 

--------------------------------------------------------------------------------

 

and as a result may be prohibited by law from engaging in certain transactions.
Tenant represents and warrants after due inquiry that at the time the Lease was
entered into and at any time thereafter when its terms are amended or modified,
neither Tenant nor its “affiliates” (as defined in Part VI I of Prohibited
Transaction Exemption 84-14 (“PTE 84-14”), as amended) has the authority to
appoint or terminate The Prudential Insurance Company of America (“Prudential”)
as an investment manager to any employee benefit plan invested in the Prudential
separate account PRISA, nor the authority to negotiate the terms of any
management agreement between Prudential and any such employee benefit plan for
its investment in PRISA. Further, Tenant is not “related” to Prudential within
the meaning of Part VI(h) of PTE 84-14.

 

 

2.6

Tenant represents to Landlord that Tenant is not in violation of any
Anti-Terrorism Law (defined below), and that Tenant is not, as of the date
hereof: (i) conducting any business or engaging in any transaction or dealing
with any Prohibited Person (defined below), including the making or receiving of
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person; (ii) dealing in, or otherwise engaging in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engaging in or conspiring to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law. In
addition, Tenant represents that neither Tenant nor any of its affiliates,
officers, directors, shareholders, members or lease guarantor, as applicable, is
a Prohibited Person. If the foregoing representation is untrue at any time
during the Term (as the same may be extended), an Event of Default under the
Lease will be deemed to have occurred, without the necessity of notice to
Tenant. As used herein, the term “Anti-Terrorism Law” shall mean any laws
relating to terrorism, anti-terrorism, money-laundering or anti-money laundering
activities, including without limitation the United States Bank Secrecy Act, the
United States Money Laundering Control Act of 1986, Executive Order No. 13224,
and Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein, the term “Prohibited Person” shall mean (i) A person or
entity that is listed in the Annex to Executive Order No. 13224, or a person or
entity owned or controlled by an entity that is listed in the Annex to Executive
Order No. 13224; (ii) a person or entity with whom Landlord is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; or
(iii) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf, or at any replacement website or other
official publication of such list.

 

 

2.7

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, the Premises have not undergone
inspection by a “Certified Access Specialist” (“CASp”) to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53. Landlord hereby discloses pursuant to
California Civil Code Section 1938 as follows: “A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction-related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises.” Landlord and Tenant hereby acknowledge and agree that in the event
that Tenant elects to perform a CASp inspection of the Premises hereunder (the
“Inspection”), such Inspection shall be (a) performed at Tenant’s sole cost and
expense, (b) limited to the Premises and (c) performed by a CASp who has been
approved or designated by Landlord prior to the Inspection. Any Inspection must
be performed in a manner which minimizes the disruption of business activities
in the Building, and at a time reasonably approved by Landlord. Landlord
reserves the right to be present during the Inspection. Tenant agrees to: (i)
promptly provide to Landlord a copy of the report or certification prepared by
the CASp inspector upon request (the “Report”), (ii) keep the information
contained

 

--------------------------------------------------------------------------------

 

in the Report confidential, except to the extent required by Requirements, or to
the extent disclosure is needed in order to complete any necessary modifications
or improvements required to comply with all applicable accessibility standards
under state or federal Requirements, as well as any other repairs, upgrades,
improvements, modifications or alterations required by the Report or that may be
otherwise required to comply with applicable Requirements or accessibility
requirements (the “Access Improvements”). Tenant shall be solely responsible for
the cost of Access Improvements to the Premises or the Building necessary to
correct any such violations of construction-related accessibility standards
identified by such Inspection as required by Requirements, which Access
Improvements may, at Landlord’s option, be performed in whole or in part by
Landlord at Tenant’s expense, payable as additional rent within ten (10) days
following Landlord’s demand. The terms of this Section 2.7 with respect to CASp
inspections shall only apply in the event Tenant exercises its right to perform
a CASp inspection of the Premises.  Otherwise, the terms of the Lease, as
amended hereby, with respect to compliance, repairs and maintenance obligations
of the parties shall apply.

 

 

2.8

Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damage.

 

[Signature Page Follows]

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

LANDLORD:

 

TENANT:

 

 

 

POST-MONTGOMERY ASSOCIATES,

 

STITCH FIX, INC.,

a California general partnership

 

a Delaware corporation

 

By:

PR Post Montgomery LLC,

 

a Delaware limited liability company

Its:

Partner

 

 

By:

PRISA LHC, LLC,

 

 

a Delaware limited liability company

 

Its:

Managing Member

 

 

 

 

By:

/s/ Kristin Paul

 

By:

/s /Paul Yee

 

 

 

Name:

Kristin Paul

 

Name:

Paul Yee

 

 

 

Title:  

Vice President

 

Title:

CFO

 

 

 

Dated:

           

, 2017

 

Dated:

September 7

, 2017

 

By:

The Prudential Insurance Company of America, a New Jersey corporation, acting
solely on behalf of and for the benefit of, and with its liability limited to
the assets of, its insurance company separate account, PRISA

Its:

Partner

 

 

 

By:

/s/ Kristin Paul

 

 

Name:

Kristin Paul

 

 

Title:

Vice President

 

 

Dated::

 

, 2017

 